Citation Nr: 0015267	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  96-34 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for bronchitis, 
currently rated as noncompensable prior to September 7, 1996, 
and as 10 percent disabling from and after September 7, 1996.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The veteran is a member of the Air National Guard and was 
called to active duty service in Southwest Asia during 
Operation Desert Shield/Storm from October 1990 to August 
1991.  This matter came before the Board of Veterans' Appeals 
(the Board) on appeal from a July 1995 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board will remand for the issuance of a statement of the 
case the issue of whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for gastritis.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary to a fair resolution of 
this claim has been obtained.

2.  The Board has considered both the pre-October 7, 1996 and 
the post-October 7, 1996 rating criteria in adjudicating the 
appellant's claim for an increased disability evaluation for 
chronic bronchitis.

3.  Pulmonary function testing in October 1996, revealed 
Forced Expiratory Volume in one second (FEV-1) was 83 percent 
of the predicted value, and FEV-1/ Forced Vital Capacity 
(FVC) was 79 percent unmedicated.  On examination, the 
pulmonary function tests (PFT's) were interpreted as normal, 
physical findings were essentially normal with complaint of 
episodes of shortness of breath at times, no persistent cough 
and history of sputum production in the morning.  
Radiological report noted chest x-ray was interpreted as 
normal.

4.  Pulmonary function testing in October 1998, revealed 
Forced Expiratory Volume in one second (FEV-1) was 89 percent 
of the predicted value, and FEV-1/ Forced Vital Capacity 
(FVC) was 79 percent unmedicated.  On examination, the 
pulmonary function tests (PFT's) were interpreted as normal, 
physical findings were essentially normal with complaint of 
persistent dry cough and dyspnea on exertion, but no sputum 
or hemoptysis.  Chest x-ray was also interpreted to reveal a 
normal chest.


CONCLUSIONS OF LAW

1.  A compensable disability rating for chronic bronchitis 
for the period prior to October 7, 1996, is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.97, Diagnostic Code 6600 (1996).

2.  A disability rating of more than 10 percent is not 
warranted for the veteran's service-connected chronic 
bronchitis, for the period from October 7, 1996.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, 
Diagnostic Code 6600 (1999); 4.97, Diagnostic Code 6600 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased rating is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v Derwinski, 1 Vet. App. 78 
(1990).  That is, he has presented a claim which is 
plausible.  Generally, a claim for an increased evaluation is 
considered to be well grounded.  A claim that a condition has 
become more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

VA has a duty to assist the appellant to develop facts in 
support of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
VA examination, to include pulmonary function tests (PFT's) 
and radiological evaluation, was performed pursuant to the 
appellant's claim for benefits.  Also, all available service 
medical records and VA treatment records have been obtained.  
Thus, the Board concludes that all facts pertinent to the 
plausible claims have been developed, to the extent possible.  
For these reasons, the Board finds that VA's duty to assist 
the appellant, 38 U.S.C.A. § 5107(a) (West 1991), has been 
discharged.  

Factual Summary

The veteran as a member of the National Guard was called to 
active service during Operation Desert Shield/Storm from 
October 1990 to August 1991, during which service he was 
deployed to the Southwest Asia theater.  

Thereafter, the veteran filed a claim for several 
disabilities in August 1993.  By rating decision dated 
December 1993, he was awarded service connection for 
bronchitis and assigned a noncompensable (zero percent) 
disability rating under the criteria of Diagnostic Code 6600. 

In 1995, the veteran submitted additional medical evidence of 
allegedly increased disability.  These private medical 
records, dated from 1993 to 1995, showed treatment primarily 
for gastrointestinal complaints.  There was notation of 
treatment for "cold" symptoms in October 1993 and December 
1994; however, no reference to bronchitis or other chronic 
lung disorder.  

Thereafter, by rating decision dated July 1995, the RO denied 
the veteran's claim for an increased (compensable) evaluation 
for his service-connected bronchitis.  The veteran initiated 
this appeal following that decision.

A chest x-ray performed in October 1996 in conjunction with a 
VA compensation and pension examination was interpreted to 
reveal no evidence of acute disease.  Upon examination, the 
veteran complained of episodes of shortness of breath.  The 
results of his PFT's were interpreted as normal.  The 
diagnostic impression was that the veteran's episodes of 
shortness of breath were possibly related to deconditioning 
and/or obesity.  Review of the VA report of PFT's, dated 
October 1996, showed FEV-1 was 83 percent of the predicted 
value, and FEV-1/FVC was 78 percent unmedicated.  

During the pendency of this appeal, the RO by rating decision 
dated August 1998, increased the disability evaluation for 
the veteran's service-connected bronchitis from 
noncompensable to 10 percent, due to a legislative change in 
the rating criteria, effective October 7, 1996, the effective 
date of the liberalizing legislation.  

An additional VA respiratory examination was conducted in 
October 1998.  The examiner noted the veteran's history of 
smoking two packs of cigarettes a day for 25 years but he had 
not smoked since 1992.  Current complaints included a dry 
cough and dyspnea on exertion.  PFT's showed FEV-1 was 89 
percent of the predicted value, and FEV-1/FVC was 79 percent 
unmedicated.  Physical examination of the lungs was normal, 
and both the chest x-ray and results of the PFT's were 
interpreted as normal.  The diagnosis was normal examination 
of lungs with no evidence of pulmonary disease.

Legal Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Ratings shall be based as far as practicable upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust the 
schedule in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due to the service- 
connected disability.  The governing norm in those 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).

Chronic bronchitis is rated under Diagnostic Code 6600.  The 
current version of that Diagnostic Code consists of the 
following criteria.  When Forced Expiratory Volume (FEV)-1 is 
less than 40 percent of predicted value, or the ratio of FEV 
in one second to Forced Vital Capacity (FVC) (FEV-1/FVC) is 
less than 40 percent, or Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 
less than 40 percent predicted, or maximum exercise capacity 
is less than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or cor pulmonale (right heart 
failure), or right ventricular hypertrophy or pulmonary 
hypertension (shown by Echo or cardiac catheterization), or 
episode(s) of acute respiratory failure or if the veteran 
requires outpatient oxygen therapy, the disability is rated 
100 percent disabling.  A 60 percent rating is warranted when 
the veteran exhibits symptoms comparable with FEV-1 of 40 to 
55 percent predicted or FEV-1/FVC of 40 to 55 percent, or 
DLCO (SB) of 40 to 55 percent predicted, or maximum oxygen 
consumption of 15 to 20 ml/kg/min) with cardiorespiratory 
limit).  The schedule provides a 30 percent rating with 
symptoms comparable to FEV-1 of 56 to 70 percent predicted, 
or FEV-1/fvc of 56 to 70 percent, or DLCO (SB) 56 to 65 
percent predicted.  Finally, a 10 percent rating is warranted 
when the veteran experiences symptoms such as FEV-1 of 71 to 
80 percent predicted, or FEV-1/fvc of 71 to 80 percent, or 
DLCO (SB) 66 to 80 percent predicted.  38 C.F.R. § 4.97, 
Diagnostic Code 6600 (1999).

Prior to October 7, 1996, the rating criteria for that 
Diagnostic Code provided a noncompensable (0 percent) rating 
for mild chronic bronchitis, with slight cough, no dyspnea, 
and few rales.  A 10 percent rating was warranted for 
moderate chronic bronchitis, with considerable night or 
morning cough, slight dyspnea on exercise, and scattered 
bilateral rales.  A 30 percent rating was warranted for 
moderately severe chronic bronchitis, with persistent cough 
at intervals throughout the day, considerable expectoration, 
considerable dyspnea on exercise, rales throughout the chest, 
and beginning chronic airway obstruction.  A 60 percent 
rating was warranted for severe chronic bronchitis, with 
severe productive cough and dyspnea on exertion and pulmonary 
function tests indicative of severe ventilatory impairment.  
A 100 percent rating was appropriate for symptoms comparable 
with pronounced chronic bronchitis, with copious productive 
cough and dyspnea at rest, pulmonary function testing showing 
a severe degree of chronic airway obstruction, with symptoms 
of associated severe emphysema or cyanosis and findings of 
rightsided heart involvement.  38 C.F.R. § 4.97, Diagnostic 
Code 6600 (1996).

As this claim was first filed and adjudicated at a time when 
the old version of the regulations was in place, the Board 
must consider whether an increased rating is warranted 
following consideration of both the old and the new rating 
criteria, in accordance with Karnas v. Derwinski, 1 Vet. App. 
308 (1991) and the directives contained in the recent 
precedental opinion of the VA General Counsel.  See VA O.G.C. 
Prec. Op. No. 3-2000 (Apr. 10, 2000).  Specifically, the 
Board must first determine whether the amended version is 
more favorable to the veteran under the facts of this case.  
Second, if the amendment is more favorable, apply that 
provision to rate the disability for the period from and 
after the effective date of the regulatory change.  Third, if 
the new version is more favorable, then the Board is to apply 
the prior regulation to rate the veteran's disability for 
periods preceding the effective date. 

All evidence of record, both pre-dating and post-dating the 
regulatory change, must be considered in determining the 
appropriate rating for periods of time both pre- and post-
dating the effective date of the regulatory change, although 
the conclusions to be drawn from such evidence may vary with 
the circumstances of each case.  For example, in determining 
whether the appellant is entitled to an increased rating for 
the period prior to the effective date of the amendment, 
October 7, 1996, the Board must consider whether the 
veteran's disability had actually increased in severity prior 
to that date.  See 38 C.F.R. § 3.400(o)(1) (increased ratings 
may be awarded from the date of claim or date entitlement 
arose, whichever is later).  

In the instant case, the RO determined that the new 
regulatory criteria, effective from October 7, 1996, was more 
favorable to the veteran due to the fact that his reported 
results of the PFT's performed in October 1996 would warrant 
a 10 percent rating under the new rating criteria.  The Board 
agrees with this assessment and likewise finds the amended 
regulation, effective October 7, 1996, to be more favorable 
in this case.  The Board notes that the veteran's subjective 
complaints and objective findings as reported on the VA 
examination dated October 1996, would not warrant a 10 
percent rating under the former rating criteria.  The Board 
finds that the veteran did not exhibit moderate symptoms to 
warrant a 10 percent rating.  Specifically, there was no 
evidence of considerable night or morning cough, any dyspnea 
on exercise, or scattered bilateral rales.  Rather, the 
veteran complained of only episodes of shortness of breath 
with history of some sputum in the morning.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6600 (1996).  

However, under the new rating criteria, effective from and 
after October 7, 1996, the Board finds that an increased 
evaluation of 10 percent, but no higher, would be warranted 
based on the results of the PFT's conducted in October 1996, 
which indicated a FEV-1 of 83 percent predicted and a FEV-
1/FVC of 78 and 79 percent predicted.  

a.  Period prior to October 7, 1996

In light of the Board's finding that the new rating criteria 
is more favorable for the veteran in this particular case, 
the Board must determine the appropriate rating for the timer 
period pre-dating the effective date of the regulatory 
change, October 7, 1996.  In making this determination, the 
Board must consider all the evidence of record to determine 
whether the appellant's disability had increased in severity 
prior to October 7, 1996, so as to warrant a 10 percent 
rating under the former rating criteria of Diagnostic Code 
6600.  

The Board notes that the private medical records submitted in 
July 1995 contained no evidence relative to the veteran's 
service-connected bronchitis.  The earliest medical evidence 
was the October 1996 report of VA examination.  For the 
reasons set forth above, the Board finds that the complaints 
and findings on VA examination in October 1996 clearly did 
not meet the criteria for a 10 percent rating under the 
former regulation.  However, the Board must also consider the 
additional medical evidence of record to determine if it 
shows an increase in severity prior to October 1996.  In the 
instant case, the Board finds that it does not.  The earliest 
evidence of an increase in the severity of the appellant's 
chronic bronchitis is the October 1998 VA examination report, 
which indicated that the veteran had developed a persistent 
cough as well as dyspnea on exertion.  When compared with the 
reported symptoms and findings of the October 1996 VA 
examination, the evidence clearly shows that the veteran's 
disability had increased in severity since October 1996.  

Thus, the Board finds that based on all the evidence of 
record, the veteran is not entitled to a 10 percent rating 
for chronic bronchitis for the period prior to October 7, 
1996.  See 38 C.F.R. § 4.97, Diagnostic Code 6600 (1996).

b.  Period from and after October 7, 1996

With regard to consideration of the evidence in light of the 
new version of the rating criteria, the details of the 
pulmonary function testing conducted both in 1998 and 1996 in 
conjunction with this claim are set out above, as are the 
current rating criteria.  A rating of more than 10 percent 
would require pulmonary function testing results showing FEV-
1 of less than 71 percent of the predicted value or an FEV-
1/FVC ratio of less than 71 percent, yet the "worst" 
readings in this case (from the 1998 test) were 89 percent of 
predicted and 79 percent, respectively.  Clearly, the 
evidence does not support a finding of the presence of a 
disability that rises to the level of impairment represented 
by the 30 percent rating.  

Thus, the Board concludes that the evidence does not warrant 
an increased evaluation, in excess of the currently assigned 
10 percent, under the current regulatory criteria for the 
veteran's chronic bronchitis for the period from and after 
October 7, 1996.  See 38 C.F.R. § 4.97, Diagnostic Code 6600 
(1999).


ORDER

An increased (compensable) rating for bronchitis, prior to 
October 7, 1996, is denied.
An increased rating, in excess of 10 percent, for bronchitis, 
from and after October 7, 1996, is denied.


REMAND

It is noted that the RO in a rating action dated October 
1995, denied the veteran's application to reopen his claim of 
entitlement to service connection for gastritis.  By written 
correspondence dated July 1996, the veteran submitted a 
notice of disagreement (NOD), which initiated an appeal.  
However, it does not appear from the record that the RO has 
issued a statement of the case (SOC) to date.  In Manlincon 
v. West, 12 Vet. App. 238 (1999), the U.S. Court of Appeals 
for Veterans Claims (Court) indicated that in a case in which 
a veteran expressed disagreement in writing with an RO 
decision and the RO failed to issue a statement of case, the 
Board should remand the issue to the RO, not referred it 
there, for issuance of an SOC.  Accordingly, the case is 
REMANDED for the following action.

The veteran should be issued an SOC on the issue of whether 
new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for gastritis.  
The veteran should be advised of the necessity of filing a 
timely submit substantive appeal to complete his appeal.

	(CONTINUED ON NEXT PAGE)

The purpose of this REMAND is to ensure compliance with the 
U.S. Court of Appeals for Veterans Claims' decision in 
Manlincon v. West, 12 Vet. App. 238, 240 (1999).  Only if the 
veteran completes his appeal by filing a timely substantive 
appeal should this case be returned to the Board. See 38 
U.S.C.A. § 7104(a) (West 1991).



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



